Citation Nr: 1439049	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-43 660	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for disability manifested by neurological abnormalities of the hands and fingers, as secondary to a service-connected disability.

3.  Entitlement to service connection for residuals of a left shoulder injury.

4.  Entitlement to service connection for residuals of a right shoulder injury to include as secondary to a service-connected disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD
S. Coyle, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1986 to October 1988.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of Department of Veterans Affairs (VA) Regional Office (RO) 

In January 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In February 2014, the Board remanded the case for further development and referred the claims of service connection for a left foot disability, headaches and a left hip disorder to the RO for appropriate action.  

In July 2014, the Veteran submitted a power of attorney in favor of Disabled American Veterans. 

The claims are REMANDED to an Agency of Original Jurisdiction (AOJ).

REMAND

In the remand in February 2014, the Board directed that the Veteran be provided VCCA notice on a claim of secondary service connection.  Further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  





In March 2014, the Veteran was afforded a VA examination as directed by the Board.  During examination, additional private medical records were identified, which may be relevant and further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with the duty to notify under the Veterans Claims Assistance Act of 2000 (VCAA) for a claim of secondary service connection. 

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records from Durham Neurosurgery.   

3.  After the above development, adjudicate the claims.  If any benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  



